COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






$3,755.00 US CURRENCY (ZACHARY
VAN PHIFER, JR.),

                                    Appellant,
v.

THE STATE OF TEXAS,

                                    Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00008-CV

Appeal from the

9th Judicial District Court

of Montgomery County, Texas 

(TC# 09-03-03077-CV) 



 

 

 





MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Tex.R.App.P.
42.1(a)(1), and having considered the motion, we conclude it should be granted.  Therefore, we
GRANT Appellant’s motion and dismiss the appeal.  Costs will be taxed against Appellant.  See
Tex.R.App.P. 42.1(d).



February 25, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.